


110 HR 1821 IH: Clean Renewable Energy for Public

U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1821
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Mr. McDermott (for
			 himself and Mr. Ramstad) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the
		  rules relating to clean energy renewable bonds.
	
	
		1.Short titleThis Act may be cited as the
			 Clean Renewable Energy for Public
			 Power Act of 2007.
		2.Modifications relating
			 to clean renewable energy bonds
			(a)Clean renewable
			 energy bondParagraph (1) of section 54(d) of the Internal
			 Revenue Code of 1986 (defining clean renewable energy bond) is amended—
				(1)in subparagraph (A) by striking
			 pursuant and all that follows through subsection
			 (f)(2),
				(2)in
			 subparagraph (B) by striking 95 percent or more of the proceeds
			 and inserting 90 percent or more of the net proceeds, and
				(3)in
			 subparagraph (D) by striking subsection (h) and inserting
			 subsection (g).
				(b)Qualified
			 projectSubparagraph (A) of section 54(d)(2) of such Code
			 (defining qualified project) is amended to read as follows:
				
					(A)In
				generalThe term
				qualified project means any qualified facility (as determined
				under section 45(d) without regard to paragraphs (8) and (10) thereof and to
				any placed in service requirement) owned by a qualified borrower and also
				without regard to the following—
						(i)in the case of a qualified facility
				described in section 45(d)(9) (regarding incremental hydropower production),
				any determination of incremental hydropower production and related calculations
				shall be determined by the qualified borrower based on a methodology that meets
				Federal Energy Regulatory Commission standards; and
						(ii)in the case of a qualified facility
				described in section 45(d)(9) (regarding non-hydropower production), the
				facility need not be licensed by the Federal Energy Regulation Commission if
				the facility, when constructed, will meet Federal Energy Regulatory Commission
				licensing requirements and other applicable environmental, licensing, and
				regulatory requirements.
						.
			(c)ReimbursementSubparagraph
			 (C) of section 54(d)(2) of such Code (relating to reimbursement) is amended to
			 read as follows:
				
					(C)ReimbursementFor purposes of paragraph (1)(B), proceeds
				of a clean renewable energy bond may be issued to reimburse a qualified
				borrower for amounts paid after the date of the enactment of this section in
				the same manner as proceeds of State and local government obligations the
				interest upon which is exempt from tax under section
				103.
					.
			(d)Change in
			 useSubparagraph (D) of
			 section 54(d)(2) of such Code (relating to treatment of changes in use) is
			 amended by striking or qualified issuer.
			(e)Maximum
			 termParagraph (2) of section 54(e) of such Code (relating to
			 maximum term) is amended by striking without regard to the requirements
			 of subsection (1)(6) and.
			(f)Repeal of
			 limitation on amount of bonds designatedSection 54 of such Code is amended by
			 striking subsection (f) (relating to repeal of limitation on amount of bonds
			 designated).
			(g)Special rules
			 relating to expendituresSubsection (h) of section 54 of such
			 Code (relating to special rules relating to expenditures) is amended—
				(1)in paragraph (1)(A) by striking 95
			 percent of the proceeds and inserting 90 percent of the net
			 proceeds,
				(2)in paragraph
			 (1)(B)—
					(A)by striking
			 10 percent of the proceeds and inserting 5 percent of the
			 net proceeds, and
					(B)by striking
			 the 6-month period beginning on both places it appears and
			 inserting 1 year of, and
					(3)in
			 paragraph (1)(C) by inserting net before
			 proceeds,
				(4)in paragraph (3) by striking 95
			 percent of the proceeds and inserting 90 percent of the net
			 proceeds.
				(h)Repeal of special
			 rules relating to arbitrageSection 54 of such Code is amended by
			 striking subsection (i) (relating to repeal of special rules relating to
			 arbitrage).
			(i)Public power
			 entitySubsection (j) of
			 section 54 of such Code (defining Cooperative electric company; qualified
			 energy tax credit bond lender; governmental body; qualified borrower) is
			 amended—
				(1)by redesignating
			 paragraphs (4) and (5) as paragraph (5) and (6) and by inserting after
			 paragraph (3) the following new paragraph:
					
						(4)Public Power
				EntityThe term public
				power entity means a State utility with a service obligation, as such
				terms are defined in section 217 of the Federal Power Act (as in effect on the
				date of enactment of this paragraph).
						,
				(2)in paragraph (5),
			 as so redesignated, by striking or at the end of subparagraph
			 (B), by striking the period at the end of subparagraph (C) and inserting
			 , or, and by adding at the end the following:
					
						(D)a public power
				entity.
						,
				and
				(3)in paragraph (6),
			 as so redesignated, by striking or at the end of subparagraph
			 (A), by striking the period at the end of subparagraph (B) and inserting
			 , or, and by adding at the end the following:
					
						(C)a public power
				entity.
						.
				(j)Repeal of
			 ratable principal amortization requirementSubsection (l) of section 54 of such Code
			 (relating to other definitions and special rules) is amended by striking
			 paragraph (5) and redesignating paragraph (6) as paragraph (5).
			(k)Net
			 proceedsSubsection (i) of
			 section 54 of such Code (relating to other definitions and special rules), as
			 amended by subsection (j), is amended by redesignating paragraphs (2), (3),
			 (4), and (5) as paragraphs (4), (5), (6), and (7), respectively, and by
			 inserting after paragraph (1) the following new paragraphs:
				
					(2)Net
				ProceedsThe term net
				proceeds means, with respect to an issue, the proceeds of such issue
				reduced by amounts in a reasonably required reserve or replacement fund.
					(3)Limitation on
				amount in reserve or replacement fund which may be financed by
				issueA bond issued as part of an issue shall not be treated as a
				clean renewable energy bond if the amount of the proceeds from the sale of such
				issue which is part of any reserve or replacement fund exceeds 10 percent of
				the proceeds of the issue (or such higher amount which the issuer establishes
				is necessary to the satisfaction of the Secretary).
					.
			(l)Other special
			 rulesSubsection (i) of
			 section 54 of such Code ((relating to other definitions and special rules), as
			 amended by subsections (j) and (k)) is amended by adding at the end the
			 following new paragraphs:
				
					(8)Credits may be
				separatedThere may be a
				separation (including at issuance) of the ownership of a clean renewable energy
				bond and the entitlement to the credit under this section with respect to such
				bond. In case of any such separation, the credit under this section shall be
				allowed to the person who on the credit allowance date holds the instrument
				evidencing the entitlement to the credit and not to the holder of the
				bond.
					(9)Treatment for
				estimated tax purposesSolely for the purposes of sections 6654
				and 6655, the credit allowed by this section to a taxpayer by reason of holding
				a qualified energy tax credit bond on a credit allowance date (or the credit in
				the case of a separation as provided in paragraph (8)) shall be treated as if
				it were a payment of estimated tax made by the taxpayer on such date.
					(10)Carryback and
				carryforward of unused creditsIf the sum of the credit exceeds
				the limitation imposed by subsection (c) for any taxable year, any credits may
				be applied in a manner similar to the rules set forth in section
				39.
					.
			(m)TerminationSubsection
			 (m) of section 54 of such Code (relating to termination) is amended by striking
			 2008 and inserting 2013.
			(n)Clerical
			 redesignationsSection 54 of such Code, as amended by the
			 preceding provisions of this section, is amended by redesignating subsections
			 (g), (h), (j), (k), (l), and (m) as subsections (f), (g), (h), (i), (j), and
			 (k), respectively.
			(o)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after the date of the enactment of this Act.
			
